 RUBBER TECK, INC.605Rubber Teck,Inc.andUnited Rubber,Cork,Linoleumand Plastic Workers of America,AFL-CIO, CLC,District No.5. Case 31-CA-3664March 12, 1974DECISION AND ORDERBY MEMBERSFANNING, KENNEDY, ANDPENELLOOn October 25, 1973, Administrative Law JudgeIrving Rogosin issued the attached Decision in thisproceeding.Thereafter, the General Counsel filedexceptions and a supporting brief, and Respondentfiled a brief in support of the Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judgeand to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the complaint -herein be, and ithereby is, dismissed.DECISIONSTATEMENT OF THE CASEIRVINGRoGOSIN,AdministrativeLaw Judge: Thecomplaint, issued May 11, 1973, alleges that Respondenthas engaged in unfair labor practices within themeaning ofSection 8(a)(1) and (3) and Section 2(6) and (7) of the Act.'Specifically, the complaintallegesthat (1) on or aboutJanuary 24, 1973, Supervisor Lorraine Gilbraith attemptedto induce an employee to refrain from joining or assistingLocal 839; and (2) on or about March 9, 1973, Respondentdischarged, and has since failed and refused toreinstate,Sophie Solomon because she joined or assisted the Unionor engaged in other protected concerted activities, therebydiscriminating in regard to her hire and tenure ofemployment, and discouraging membership in the Union,in violation of Section 8(a)(1) and (3) of the Act.Respondent's answer, duly filed on May 22, 1973,generally admits the procedural and jurisdictional allega-tionsof the complaint; the supervisory status of the1Designations herein are as follows: The General Counsel, unlessotherwise specified or required by the context,his representative at thehearing:RubberTeck,Inc, Respondent, the Company,or the Employer,UnitedRubber,Cork,Linoleum and PlasticWorkers of America,AFL-CIO, CLC, DistrictNo 5, the Charging Party, and Local 839 thereof,persons named as its agents; and the discharge of thealleged discriminatee; but denies generally the substantiveallegations of the complaint.Hearing was held from July 9 to 12, 1973, both inclusive,atLos Angeles, California. The General Counsel andRespondent were represented by counsel. All parties wereafforded full opportunity to be heard, to examine andcross-examine witnesses, to introduce oral and documenta-ry evidence relevant and material to theissues,to argueorally, and to file briefs and proposed findings of fact andconclusions of law. The parties waived oral argument but,pursuant to an extension duly granted, filed briefs onAugust 15, 1973. No proposed findings of fact orconclusions of law have been filed by any of the parties.Upon the entire record in the case and, based upon theappearance and demeanor of the witnesses, and the briefs,which have been carefully considered, I make the follow-ing:FINDINGS OF FACTI.THE BUSINESS OF RESPONDENTThe complaint alleges, Respondent's answer admits, anditishereby found that, at all times material herein,Respondent has been a California corporation, with itsprincipal office and plant located at Gardena, California,where it has been engaged in the business of manufactur-ing aircraft and space component parts.During the calendar year preceding issuance of thecomplaint,Respondent received gross annual revenuesfrom its business operations in excess of $100,000, of whichin excess of $50,000 was derived from the shipment ofgoods from its Gardena plant directly to points outside theState of California.On the basis of the foregoing, and upon the entire record,including the admissions in Respondent'sanswer, it ishereby found that, at all times material herein, Respondenthas been an employer engaged in commerce and inoperations affecting commerce within the meaning ofSection 2(2), (6), and (7) of the Act.II.THE LABORORGANIZATIONS INVOLVEDLocal 839, UnitedRubber,Cork,Linoleum and PlasticWorkers of America,AFL-CIO, CLC, hereincalled Local839,and United Rubber,Cork,Linoleum and PlasticWorkers ofAmerica, AFL-CIO, CLC, District No. 5,herein jointly referred to as the Union,are, and at all timesmaterial herein,have been labor organizations within themeaning of Section 2(5) of the Act.III.THEUNFAIR LABOR PRACTICESA. IntroductionRespondent is engagedin the manufactureof rubberproducts,consistingof grooveseals,duct conductors, andjointly, theUnion, the NationalLaborRelations Act, as amended(61 Stat136, 73Stat.519, 29 U.S.C. Sec.151,et seq.),the Act; the National LaborRelations Board,the Board The charge was filed and served on March 27,1973. Unlessotherwise stated, all events occurredin 1973.209 NLRB No. 100 606DECISIONSOF NATIONALLABOR RELATIONS BOARDmolded rubber products. Among these products is anaircraft wing fuel tank access door, commonly designatedmerely as a door.Since 1968, when Local 839 was certified by the Board,Respondent and the local have been parties to a collective-bargaining agreement, containing maintenance-of-mem-bership and voluntary checkoff provisions. The latestagreement, negotiated in 1972, for a term of 3 years,eliminated the escape clause under the maintenance-of-membership provision, and permitted a wage increaseduring the first year at Respondent's discretion. Althoughthe Union requested a wage increase under this provision,Respondent's president, Paul Karres, notified the UnionthatRespondent would be unable to comply with itsrequest.B.Interference,Restraint, and CoercionOn January 24, 1973, Lomita Green was hired as anassembly employee.About 3 o'clock that afternoon,according to Green, Supervisor of Assembly LorraineGilbraith asked her whether she had been told about theUnion. Green acknowledged that Richard Amante, salesand personnel manager, had told her that there was aunion in the plant but that membership was optional.Gilbraith then told Green that if she Joined the Union, theCompany would not hold it against her but that she,Gilbraith, was not in the Union, adding that she did nothave "$6 to throw away every month," and that it was "awaste of time."Gilbraith testified that, during some questions about thejob, Green asked her about the Union. When Green askedGilbraith whether she belonged, Gilbraith told her that shewas part of management and was not required to join.Gilbraith denied the remarks attributed to her by Green tothe effect that Gilbraith did not have "$6 to throw away." 2Amante testified that he interviews all newly hiredemployees, explains the union contract to them, tells themthatmembership is entirely optional, and that they arecovered by the contract whether or not they join theUnion. Green conceded that Amante told her that her jobwould not be Jeopardized if she joined the Union.Under these circumstances, assuming that Gilbraith did,in fact, tell Green that she did not have $6 a month to"throw away," and that joining the Union was a "waste oftime," such statements, unaccompanied by promises ofbenefitor threats of reprisal, are protected as freeexpression of opinion under Section 8(c) of the Act, andare insufficient to constitute interference, restraint, orcoercion.C.Discrimination in RegardTo Hireand Tenureof EmploymentSophie Solomon had been employed by Respondent for2Although this was the only incident of its kind alleged in the complaint,evidence was introduced, without objection, that when Cassandra Zimmer-man was hired as an assembler on March 21, 1973, Gilbraith asked herwhether she had been told about the Union. Zimmerman acknowledgedthat Amante had told her there was a union in the plant, that she was notrequired to join, and that it was entirely her decision. Gilbraith confirmed toZimmerman that there was aunion inthe plant but said she saw no reasonfor anyone to join, and that it was nothing but "a waste of time"15 years at the time of her discharge on March 9, 1973. Shewas then working in the assemblyarea,"building doors"primarily, but also "flashing" or "deflashing" parts, whichentailed removing excessrubber from the parts. Thebuilding of doors is performed at the rear of the assemblyroom where the operator works alone at a table .3In 1968, shortly after the Union was organized, Solomonwas elected president of the local and became its chief shopsteward and member of the negotiating committee. Karres,Respondent's president for 26 years, took no active part inthe management of the business, except for the 1968 unioncontract negotiations, until the latter part of 1970. Duringthese negotiations, according to Solomon, Karres threat-ened to close the plant rather than deal with the Union.The union representatives left, refusing to return until theyreceived a letter of apology from Karres' attorney for hisbehavior. During the organizational activity, according toSolomon, Karres had threatened to fire her if he evercaught her "talking union." 4After serving as union president and chief shop stewardfor about 3 years, Solomon became inactive in the Unionand apparently dropped her membership. In the summer of1972, she discussed with employees, including VioletCheney, Norma Steiner, Gladys Knott, Louise Gilmore,and Martha Barker, the prospect of a raise. On a numberof occasions during this period, Solomon approachedGilbraith on the subject. The group of women designatedSolomon to speak to President Karres.Late in September Solomon asked Gilbraith to arrangefor a meeting with Karres. When Solomon finally askedKarres for a raise for herself and those in her group, he toldher that he would think about it. Solomon related thesubstance of her conversation with Karres to the women inher group and, as she was on the verge of an extended sickleave of absence, asked Steiner to follow the matter up withKarres. During October, Steiner spoke to Karres but hetold her that he could not afford to grant a wage increase.Solomon was on vacation during the month of October.She was granted a leave of absence from November toFebruary 19, during which she underwent surgery. OnTuesday, February 6, Gilbraith telephoned Solomon andasked her to procure a letter from her physician indicatingwhen she could return to work. The following day, on anoffice visit to her physician, she obtained a release fromhim stating that she was able to return to work. Solomonsent the letter to the plant.On Thursday, February 8, the company bookkeeper,Helen Mitchell, telephoned Solomon, and notified her thatAmante wanted her to report for work. Solomon asked tospeak to Amante, and reminded him that she had beengranted a leave of absence until February 19. Amante toldher that the Company needed her "desperately," that thehelp they were getting wasn't worth having. Finally,Amante told her that if she did not return to work, he1The term, building doors, is somewhatmisleading.The operationactually requires the application of an "anti-chafing strip" on the aircraftwing fuel tank access doors The doors are first heated, adhesive is appliedto the edge, and clean phenolic, a syntheticresin,is pressed into positionover the adhesive.Since no unfair labor practice is alleged or based on either of theseevents,which occurred well beyond the Section 10(b) period, they arementioned only as background RUBBER TECK, INC.would have to replace her. Solomon called Karres, relatedwhat Amante had told her, and said that she needed theremainder of her leave of absence to February 19 becauseshe was still under postoperative care and required someeye treatment. Karres repeated what Amante had toldher-that they needed her desperately. Next day, Friday,February 9, Solomon reported for work.Soon afterward, Solomon revived interest in the Union,and discussedwith other employees the prospectof joiningas a means of obtaining a wage increase. She successfullyrecruited Lomita Green as a union member. On Wednes-day,March 7, Solomon, accompanied by Violet Cheneyand Norma Steiner, attended a union meeting at the homeof one of the employees, and all three joined the Union.Solomon was elected chief union steward and member ofthenegotiating committee for the forthcoming wagereopening in April.The followingmorning,March 8, Jane Camp, secretary-treasurer of the Union, delivered a letter to Gilbraith,notifying the Company of Solomon's appointment as chiefshop steward. Gilbraith turned the letter into the office.When Camp told Solomon during the morning rest periodthat she had delivered the letter, Solomon donned hersteward's badge.Later that day, Lomita Green asked Gilbraith for achance to perform other types of work than she had beendoing.Gilbraith told her that she had been hired to docleaning.When Green complained to Solomon that shewas being denied the opportunity to gain experience inother types of jobs, Solomon told her thatsince she wasnow chief steward, she would take the matter up withGilbraith. Solomon did so, and when she received nosatisfaction, told Green, in Gilbraith's presence, to file agrievance.Solomon testified that the same day, almost continuouslybetween 10:30 a.m. and 3 p.m., President Karres remainedin the assembly department, where she was building doors,and kept her under constant observation throughout thatinterval.Karres conceded that he observed Solomon frombehind a glass partition but did so to check on herbehavior.He testified also that he made routine tours ofthe assembly department in an effort to expedite pro-duction.The following day, Friday, March 9, about 11 a.m.,according to Solomon, she was sitting at her work station,wearing her steward's badge and cleaning parts, whenLomita Green, whom Gilbraith had assigned a job ofdeburnng to do, asked Solomon- what to do with the part.Solomon told her to put it in a corner. With that, Karrescamestorming toward Solomon, shouting, "You're here towork, not talk," and ordered her to clock out, adding, "andImean for good."According to Karres, he had been in the shippingdepartment, about 20 feet from Solomon, when heobserved her standing several feet from her work station,talking to Green. As soon as Karres entered the assemblydepartment. Karres testified, Solomon returned to her seat.Karres told Solomon that this had happened so often, thathe had "had it" with her, and ordered her to punch out.5According to Galbraith, employees would be requiredto leave theirstation asoften as I I times a day, 8 to procure parts and 3 to obtain607Solomon retorted,according to him, "Well, you go to hell,you punch me out."Karres ordered Gilbraith to punchSolomon out,and she complied.On March 13,at 10 a.m., a meeting was held in the officeat the plant to discuss Solomon's grievance. At the outset,Karres,Amante,Union InternationalRepresentativeAlbert G. "Cy" Blanton,and Martha Barker,president ofthe local,were present.According to Karres,Blantonremarked that Karres'"timing" in discharging Solomonwas "bad,"particularly as she was chief steward.Karresreplied that that made no difference to him. Blanton saidthat Karres would have been better advised to delay firingher, adding that he,Blanton,had had experience in thesematters and that Karres did not "have a chance."Blantonobserved that it appeared to him that Solomon had beendischarged because of her union activity.Karres denied it.Blanton asked Karres whether Solomon had been dis-charged for discussing the Union on working time.Karrescould not recall his reply but Amante quoted Karres assaying that that had had nothing to do with it.Karres stated that employees had been complaining thatthey were being harrassed to join the Union,and Amantereferred to a letter in which an employee had registered acomplaint to that effect,although the letter did notmention Solomon by name.Karres also told Blanton thatfive employees, including Solomon, had been absent fromwork on February 21, in what had been reported to him asa "quickie"strike.Solomon,however,testified that herabsence had been due to a medical appointment,and thatshe had notified Amante,when she returned to work fromher leave of absence,that she would have to take time offfor that purpose,and that Amante had consented. In anyevent, none of the women were disciplined, and Respon-dent does not rely on Solomon'sabsence that day as aground for discharge.OttoGrass,Respondent'svice president,joined themeeting,and Solomon and Gilbraith were summoned afterthemeeting had been in progress for about 20 minutes.Karres and Amante stated their reasons for Solomon'sdischarge,asserting that she had interfered with productionby excessive talking, which prevented employees fromdoing their work,leaving her work station to engage inconversations with other employees,and contributing to"delinquencies"indeliveries,which had plagued theCompany for some time.Solomon retorted that it was necessary for her to leaveher work station 10 or 15 times a day to procure parts andcleaning supplies,.whichGilbraith, in effect, at leastpartially corroborated.5According to Solomon,occasionson which she left her work station to talk to otheremployees were to assist and instruct employees as, itmight be noted,she had been doing in the case of Green atthe time Solomon was terminated. Although this did notcomprise part of her duties and, according to Gilbraith, shehad told new employees not to ask anyone but Gilbraithfor help, it was common practice for more experiencedemployees to help others with less experience, andGilbraith was aware of the practice and encouraged newemployees,as in the case of Lomita Green,to seek advicecleaning supplies. 608DECISIONS OF NATIONAL LABOR RELATIONS BOARDfrom the older employees for shorter or more effectivemethods in performing their tasks. Moreover, according toMartha Barker, she told Karres at this meeting thatemployees frequently went to Solomon's work station toseek her advice. Barker, as well as Blanton, testified thatKarres admitted at the meeting that Solomon had been ather work station at the time she was discharged.Gilbraith stated at the meeting that she had reprimandedSolomon twice for talking in the entire 15 years ofSolomon's employment. The last time occurred on March8, the day before her discharge, when an employee, IdaMae Richards, called to Soloman while the latter waswaiting to apply phenolic to a door which was beingheated. Gilbraith told Solomon that Karres wanted her toget back to work.Gilbraith acknowledged at the meeting that Solomonwas a good worker, and, Solomon, denying the conductjniputed to her, told Karres that she was the best worker hehad. Her statement that she had built 107 doors the daybefore she was discharged was not refuted.6Solomon's grievance was not sustained and, by the termsof the collective-bargaining agreement, the grievance wasnot subject to arbitration.?Respondent's ContentionsRespondent does not rely solely on the incident whichoccurred on March 9 as grounds for Solomon's discharge.It contends, in effect, that the incident was merely theculminationofa seriesof incidents of misconductcommencing almost immediately upon her return from hersick leave of absence on February 9. Respondent'scomplaints consisted of her excessive talking to otheremployees, thereby disrupting her own workas well astheirs; leaving her work station frequently; engaging inloud,boisterous,belligerent conduct, and displaying a"chip on her shoulder" attitude, resulting in interferencewith and decline in production; and using loud, offensive,and vulgar language. Although conceding that Solomonhad engagedin similarconduct before going on leave ofabsence, Respondent contends that since her return, thisconduct became more aggravated, possibly because of herreluctanceto return ahead of time. Respondent conceded,however, that when she applied herself to her work andabstained from talking to other employees, she performedher work well.It should be noted that there was no rule or policyagainst talking among employees, provided it did notinterfere with production. There was evidence that conver-sation among employees was quite common, and that evenmembersofmanagement occasionally stopped to engageemployees in pleasantries and matters unrelated to their6Steiner, who built doors almostdailywhile Solomon was on leave ofabsence,produced no more than50 or 60 doorsin an 8-hour period.AccordingtoGilbraith,whileno employeehad built more doors thanSolomon until the timeof herdischarge, one employee,DarleneKelly, hadproducedasmanyas Solomon.On the day before the hearing in thisproceeding,Karres learned thata newlyhiredemployee had produced 110doors in a dayTherewas no showing as to the previous experience of thisemployee or the number of hours sheworked that day. Inany event, it isundisputed that Solomon's outputof doors for thedaybeforeher dischargewas outstandingwork. In fact, it may be said that, if anything, anatmosphereof permissivenessprevailed in the plant, whichincluded wagering on horses (in particular, a racehorseowned by Karres' daughter, with wagers being placed fromKarres' own telephone), and lotteries. Gilbraith herself wasnot above indulging in pranks, which admittedly includedbarking like a dog, inserting foam rubber in her bosom,and pasting duo seals on her face. In Gilbraith's words,that "doesn't mean that I'm not working . . . after all,they've proven already they don't expect you to be behindprison bars . . . you can havea little funthere."According to Karres, after Solomon returned from herleave of absence, she frequently left her station to talk toemployees for from 3to 10 minutesat a time. She alsosummoned employees to her workstation whenthey werein the vicinity or on their way to the restroom and engagedthem in conversation for aslong as 10 minutesat a time.She was critical of Gilbraith, gesticulated and shouted ather so that she could be heard 70 feet away over the din ofplant noises. On one such occasion, she allegedly shoutedatGilbraith, "You are nothing but a bitch and we don'trespectyou in this place." During such encounters,according to Karres, employees stopped their work toobserve what was going on.Employees complained about Solomon's conduct tomanagement.According to some, Solomon engaged inargumentswithGilbraithon an almost daily basis,becoming so enraged as to shout so that she could be heardthroughout the assembly department. One assemblyemployee, JuanitaRollins,testified that because of thenoise,shewas obliged to take refuge in the shippingdepartment, and could even hear Solomon's voice throughclosed doors. Since her job entailed counting parts, Rollinsclaimed she was unable to concentrate on her work, andtoldKarres that she would have to punch out because ofthe commotion Solomon generated, though there was noshowing that Rollins ever did so.According to Gilbraith, Solomon became excited four orfive times a day, and threw temper tantrums. WhenSolomon returned from her leaveof absence,apparentlyresentfulat having been ordered to return early, accordingtoGilbraith, she went aboutexclaiming,"What did theythink [I ] was doing, going to Las Vegas?",sometimesventing her anger at her fellow employees. Solomon wasalso accused by some employeesof "cussingeverybodyout," and resorting to profanity or other vulgar epithets.Gilbraithadmitted,however, that she had not beenshocked by Solomon's language,and that Solomon had notindulged inname calling since returningfrom sick leave.Moreover, according to Gilbraith, she knew ofat least oneother employee who had used a vulgar sexual epithet, oneArt. IV, sec. 4,-of the agreementprovides,in pertinent part:..no alleged grievance shall be arbitrable which:... (iii) involvesany claim which, if true, would constitute a violationof anyfederal orstate legislation concerning discrimination and/or of the NationalLabor RelationsAct, or which, in any case,would be within thejurisdictionof the National LaborRelations Board "Moreover,Respondent stated its unwillingness to submit the matter toarbitration,and the parties agree thattheCollyerpolicy(Collyer InsulatedWire,A Gulfand WesternSystems Co.,192 NLRB 837) is not involved. RUBBER TECK, INC.never used by Solomon, and who had, nevertheless, notbeen disciplined.No useful purpose would be served by further detailingRespondent's reasons for discharging Solomon. They areof thesamegeneral character as those already described.8It should be noted, however, that Solomon was not withouther staunch defenders, though principally union adherentsor sympathizers.It need hardly be said that, if Solomon had engaged in allor any of the acts of which Respondent complains, hermisconductwould have furnished ample grounds fordischarge. Indeed, as has repeatedly been held, Respon-dent would have been entitled to discharge her, with orwithout cause, provided only it did not do so for reasonsproscribed by the Act. Nor need it be added that the factthat she may have been an active union protagonist did notabsolve her of the consequences of her misdeeds.It is, of course, also true that valid grounds for dischargewillnot preclude a finding of discrimination if theemployer was actually motivated, in whole or materialpart, by a purpose to discourage membership in a labororganization, and the employer merelyutilizesthe assertedreason as a pretext.On the other hand, where an employee is actuallydischarged or otherwise disciplined for valid or legitimatereasons,untainted by motives proscribed by the Act, anemployer does not violate the Act merely because theemployee was engaged in protected concerted activitiesand the employer parts company with the employeewithout regret.The question, then, is whether, in discharging Solomon,Respondent was motivated, in whole or material part, by apurpose to discourage membership in the Union.Solomon had been active in organizing the Union, hadheld the office of president, and had been chief shopsteward and a member of the negotiating committee whicharrived at the initial contract with Respondent.She became mactive in the Union after 1971 until thesummer months of 1972. Then, as has been seen, shesought a merit wage increase for herself and the groupnamed elsewhere. The denial of the raise obviouslyprompted her renewed interest in the Union and, after shereturned from her extended sick leave, she rejoined theUnion and recruited others. On March 7, 1973, sheformally joined the Union, together with Cheney andSteiner. She was appointed chief union steward and amember of the negotiating committee in connection withthe wage reopening scheduled in April 1973.The following day, she wore her steward's badge in theplant, and almost immediately became embroiled in anargument with Supervisor Gilbraith regarding LomitaGreen's complaint.Within 2 days, she was discharged,ostensibly for talking to Green, whom she had advised tofile a grievance. All indications are that the conversationbetween Solomon and Green was work related. While the8Mention should be made, however, of an alleged claim that Solomonwas responsible for damage to rubber seals, referred to as Part No 4109, onwhich she had admittedly worked, and which were discovered to containcutsThe incident occurred on March 1 but was not discovered until afterher discharge.Thus, it could have played no part in Respondent's decisionIn its brief, Respondent conceded that it did not discover the damage untilitsinvestigationm preparation for the hearing in this proceedingincident itselfwas trivial and insignificant, scarcelywarranting the precipitate action of discharge, without anyattempt at investigation, Respondent treated the incidentas the culmination of a long, and what Respondentobviously regarded as a trying and intolerable, series ofincidents in which Solomon had allegedly been singlehand-edly responsible for disruption in production and impair-ment of morale among employees.Respondent conceded that Solomon's work performanceand deportment, at least, for the last several years prior toher leave of absence, had differed only in degree from thatwhich followed her return to the plant. It may be assumed,not only from the testimonyof witnessesat the hearing butalso from observation of her owngeneralattitude anddemeanor, that Solomon was vocalin statements ofpositionwhich she asserted at the plant; she may haveindulged in colorful language, which probably did not gobeyond shoptalk; she was independent, quick to assert herrights;and, due no doubt, to her long tenure,she wasinclined to take liberties in her relations with her peers andsuperiors.This was obviously well known tomanagement whenthey importuned her to return to work before she wasscheduled to do so, asserting that she was neededdesperately because of lack of qualified help, and becauseof the drastic delinquency it was encounteringinmakingshipmentsto its customers, including the Government andaerospace contractors. As desperate as its plight may havebeen, it does not seem probable that Respondent wouldhave disregarded Solomon's previously known antics andtemperament. To conclude that Solomon's work habits,attitude,and temperament deteriorated to the extentclaimed by Respondent, on her return from her 4 months'leave of absence,flies in theface of uncontrovertedevidence regarding her output of 107 doors on the very daybefore her discharge, in addition to her other work tasks indeflashing rubber seals.While Respondent had no recordsavailable (since they had been destroyed) regardingSolomon's (or, for that matter, that of other employees')production on other days during the month of her lastemployment,it seems allbut inconceivable that Solomonwould have been able to achieve the production admittedlyperformed if she spent so much time indulging in extensiveand nonwork related conversations with employees,repeatedly left her work station, and engaged in thevituperative,boisterous,belligerentconduct in whichSolomon was alleged to have engaged.Relying on what it characterizes as an amicable andharmonious relationship with the Union, as exemplified bysuccessivecollective-bargainingagreementsand the satis-factory disposition of grievances, Respondent contends, ineffect, that it would have had no purpose in attempting todiscouragemembership in the Union. Moreover, it haddealt with Solomon herself, as president and shop stewardof the local during the original organizational campaign,Respondent states that it "has never contended that this incident was a basisfor her discharge."It contends, however, that the evidence supports afinding that Solomon was deliberately attempting to cause damage, andshould,therefore, be denied reinstatement even if otherwise entitled to thatremedy.The recordis insufficient to warrant a finding that Solomon waspersonally responsiblefor the damageto the parts involved. 610DECISIONSOF NATIONALLABOR RELATIONS BOARDand afterward during negotiations culminating in theinitialcontract.By implication, if it had wanted toundermine the Union, it would have attempted to do sobefore the Union gained a foothold. During the following3-year period, while Solomon was in office, it made noeffort to eliminate her.Why then, so the argument runs,would Respondent seek to discourage membership in theUnion by attempting to eliminate an active union adherentafter the Union had become reasonably well-entrenched.The reason may he found in the fact that, until Solomonhad revived interest in the Union in 1972, it had beenrelatively dormant.Membership had obviously declined.After Solomon attempted unsuccessfully to secure a meritincrease for herself and other employees and, following herreturn from her leave of absence, she rejoined the Unionand enlisted others to do so. When she appeared at theplant wearing a steward's badge, Respondent undoubtedlyrealized that Solomon's interest in the Union had beenreawakened. In February, the Union notified Respondentof its intention to reopen wage negotiations in April.Whether Respondent was aware that Solomon was amember of the negotiating committee, it is reasonable toassume that in view of her membership on the committeewhich negotiated the initial contract, and her renewedstatus as shop steward, Respondent considered it a distinctpossibility that Solomon would be a member of thenegotiating committee, and that she might prove anaggressive and energetic negotiator.9This hypothesis, however, is necessarily based on surmiseand conjecture. The timing of Solomon's discharge, within48 hours of her reaffiliation with the Union, and 24 hoursafter she donned her steward's badge, of course, creates thesuspicion that her discharge was causally related to herrenewed union activity, especially when viewed in the lightof the relatively trivial incident which allegedly precipitat-ed her discharge. So, too, does the fact that Solomon wassummarily discharged in the midst of a pay period,although she had previously provided grounds for dis-charge.The absence of any union animus or acts ofinterferencewith the self-organizational rights of itsemployees over nearly 4 years of bargaining relationship,9 The fact that Respondent subsequently agreed to a wage increase inthese negotiations,retroactive toMay(and after Solomon was discharged),does not detract from the likelihood that Respondent aught have preferrednot to deal with Solomon on the bargaining committee.10 In the event no exceptions are filed as provided by Sec. 102.46 of thehowever, is a persuasive factor in any determinationregarding Respondent's motivation in discharging Solo-mon.Nor does the evidence warrant a finding thatRespondent was so concerned about Solomon's role in anyupcoming negotiations as to have resorted to the drasticaction of discharging her under the pretext that she hadproved to be a disruptive influence in the plant.While the circumstances of Solomon's discharge are notaltogether free from suspicion, the preponderance of thereliable and credible evidence is insufficient to sustain afinding that Respondent discharged Solomon because ofher union or protected concerted activity to discouragemembership in the Union.Upon the basis of the foregoing findings of fact and,upon the entire record in the case, I make the following:CONCLUSIONS OF LAW1.Rubber Teck,Inc.,Respondent herein,is, and at alltimes material herein has been,engaged in commerce andin an industry affecting commerce within the meaning ofSection 2(2), (6), and(7) of the Act.2.UnitedRubber,Cork,Linoleum and Plastic Workersof America,AFL-CIO, CLC, DistrictNo. 5, and Local839, jointly referred to as the Union herein, are, and at alltimes material herein,have been labor organizations withinthe meaning of Section 2(5) of the Act.3.The aforesaid unfair labor practices are unfair laborpractices within the meaning of Section 2(6) and(7) of theAct.4.Respondent has not engaged in unfair labor prac-ticeswithin the meaning of Section 8(a)(1) and (3) of theAct, as alleged in the complaint.Upon the basis of the foregoing findings of fact andconclusions of law, and upon the entire record, and,pursuant to Section 10(c) of the Act, I issue the followingrecommended:ORDER 10The complaint is hereby dismissed in its entirety.Rules and Regulationsof the National LaborRelations Board,the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of theRules and Regulations,be adoptedby theBoard and becomeitsfindings,conclusions,and order,and all objectionsthereto shall bedeemed waivedfor all purposes.